In re Application of						        : DECISION ON
Kanniainen et al.						        : 
PETITION
Serial No. 16/326,632					        	        : 

Filed:  February 2, 2019								
For: DETERGENT COMPOSITIONS COMPRISING 
       ULTRA-LOW MOLECULAR WEIGHT
       POLYSACCHARIDES

This is a decision on Appellants’ Petition under 37 CFR 1.181 filed February 17, 2022 requesting a designation of new grounds in the Examiner’s Answer.

Appellant submitted two Rule 132 declarations in an effort to show that the Palla- Venkata disclosure relied on by the Examiner is erroneous.  In response to the 1st declaration,  the Examiner maintained that Palla-Venkata clearly discloses compositions containing 0.05-3.0% by weight carboxymethyl cellulose having a molecular weight as low as 100.  In response to the second declaration, the Examiner maintained that Palla-Venkata clearly discloses, with sufficient specificity, a composition containing a carboxymethyl cellulose that has a molecular weight of 10,000 as required in the instant claims. 

In the Examiner’s answer, with respect to Appellants’ Declarations submitted on December 11, 2020 and September 3, 2021, the Examiner asserts that Appellants have not shown that the molecular weight of CEKOL 10000 was not 10,000 as of the filing date of US 2012/0122998. The Examiner further  asserts that trademarks and tradenames change over time, and that the molecular weight of CEKOL 10000 disclosed in Palla-Venkata may have been 10,000 as of the November 15, 2010 filing date of this PG Pub. Furthermore, the Examiner  maintains that a molecular weight of 10,000 for the carboxymethyl cellulose component is consistent with the teaching of a molecular weight of 1,000-150,000 taught in Palla-Venkata, US 2012/0122998.

The Examiner during prosecution has never alleged any defect in either the first or second  Kanniainen declarations. The Examiner makes the factual finding for the very first time in the Examiner’s Answer that Applicant’s declaration evidence is defective because it does not address the molecular weight of CEKOL® 10,000 on the date the Palla-Venkata application was filed.




DECISION

The MPEP states:

1207.03    New Ground of Rejection in Examiner’s Answer

A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) 
A new ground of rejection was raised in the Examiner’s Answer.

The petition is GRANTED.

As per 37 CFR 41.40, this decision granting the petition under §1.181 to designate a new ground of rejection in an Examiner's Answer will provide a two-month time period in which appellant must file a reply under §1.111 to reopen prosecution before the primary examiner. On failure to timely file a reply under §1.111, the appeal will stand dismissed.

Appellant may present an amendment, evidence, and/or arguments in the reply under §1.111 that are directed to other rejections that are not new grounds of rejection. Upon filing of the reply, prosecution will be reopened and the examiner will consider the reply. The examiner may make the next office action final (if appropriate). See MPEP § 706.07(a).


/ALEXA D NECKEL/________________________
Alexa D. Neckel. Director
Technology Center 1700
Chemical and Materials Engineering
wk
Nouryon Chemicals LLCc/o Norris McLaughlin PA131 South DearbornSuite 1000Chicago IL ILLINOIS 60603